Exhibit 10.6

SEPARATION AGREEMEENT

This Separation Agreement (this “Agreement”) by and between Sarah Boyce
(“Employee”) and Akcea Therapeutics, Inc., a Delaware corporation (the
“Company”), is made and entered into as of September 18, 2019 (the “Execution
Date”) and is effective eight (8) days thereafter (the “Effective Date”), unless
Employee rescinds her acceptance of this Agreement as provided in Section 5
below, with reference to the following facts:

The Company and Employee are parties to the Offer Letter between Company and
Employee, dated April 17, 2018 (the “Offer Letter”) and the Severance and Equity
Award Vesting Acceleration Letter dated April 17, 2018 (the “Severance Letter”);

 

The Employee’s employment with the Company shall terminate effective as of
September 18, 2019 (the “Separation Date”), subject to the terms and conditions
set forth in this Agreement; and

The Employee and Company desire to enter into this Agreement to memorialize the
terms and conditions of Employee’s separation from the Company;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

1.Separation Date.  Employee’s employment with the Company shall end on the
Separation Date. Following the Separation Date, Employee shall not be and shall
not represent herself as an employee or agent of the Company. As of the
Execution Date, Employee shall be deemed to have resigned (and hereby
memorializes such resignation) from each and every other office, position or
responsibility in, including as a director and officer of the Company, in which
Employee served for the Company and/or Ionis Pharmaceuticals, Inc. (“Ionis”) and
each of their respective affiliates, subsidiaries and divisions.

2.Final Paycheck; Payment of Accrued Wages and Expenses.  

(a)Final Paycheck.  On the Separation Date, the Company will pay Employee all
accrued but unpaid base salary and all accrued and unused vacation earned
through the Separation Date, subject to standard payroll deductions and
withholdings.  Employee is entitled to these payments regardless of whether
Employee executes this Agreement.

(b)Business Expenses.  The Company shall reimburse Employee for all outstanding
expenses incurred on or prior to the Separation Date which are consistent with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses.

 

--------------------------------------------------------------------------------

 

3.Separation Payments and Benefits.  Without admission of any liability, fact or
claim, the Company hereby agrees, subject to this Agreement becoming effective
and irrevocable, as well as Employee’s performance of her continuing obligations
pursuant to this Agreement, to provide Employee the severance benefits set forth
below (the “Separation Benefit”).  Specifically, the Company and Employee agree
as follows:

(a)Severance.  The Company shall pay to Employee on the first business day after
the end of the six-month period following the Separation Date, Five Hundred One
Thousand and Nine Hundred Seventy Five Dollars ($501,975), which represents
twelve (12) months of Employee’s annual base salary at the rate in effect
immediately prior to the Separation Date.

(b)Exercise of Options; Shares Acquired.  Employee will be entitled to exercise
the options under Employee’s Option Award Agreements with the Company (the
“Akcea Option Agreements”) and Ionis (the “Ionis Option Agreements”, and
collectively, the “Option Agreements”) to purchase shares of Common Stock (as
defined in the respective Option Agreements) to the extent currently exercisable
or as such options may become exercisable over time, subject to the terms of the
Option Agreements and this Agreement.  Employee, the Company and Ionis agree to
finalize the definitive list of Option Agreements within two days of the
Execution Date and attach that list as an Exhibit to this Agreement.
Notwithstanding anything to the contrary in the Option Agreements or any other
agreement, instrument or arrangement to the contrary, the Company will withhold
from the shares of the Common Stock otherwise issuable upon such exercise of the
Akcea Option Agreements, a number of whole shares of Common Stock having a fair
market value determined by the Company as of the date of exercise equal to the
minimum amount of tax required to be withheld by law, as provided and in
accordance with the terms of Section 14(b) of the Akcea Option Agreements.  The
remaining terms of the Option Agreements shall continue to apply until the
completion of the exercise of the options. Except as otherwise set forth in a
possible written consulting agreement between Employee and the Company, Employee
acknowledges and agrees that as of the Separation Date: (i) Employee shall not
be eligible for any additional vesting under the Option Agreements; (ii) all
options with respect to unvested shares under the Option Agreements shall be
terminated, and (iii) Employee holds no other option, equity appreciation,
restricted stock or similar awards or any other rights with respect to any
shares of the Common Stock of the Company or any other equity of the Company,
except for Employee’s restricted stock units with the Company which will be
governed by their terms, and any shares of Company and/or Ionis that Employee
purchased as part of an employee stock purchase plan.

Shares acquired upon exercise of the Option Agreements (“Option Shares”) and any
other shares of Company Common Stock or Ionis common stock currently owned by
Employee, including shares that have been issued pursuant to restricted stock
units or purchased pursuant to an employee stock purchase plan (“Additional
Shares”) shall promptly be transferred to a broker designated by Employee to the
Company or Ionis in writing.  As of the Effective Date, all restrictions upon
the retention, sale, transfer, exchange or other disposition or exercise of
rights or incidents of ownership by Employee (or Employee’s representative(s) or
agent(s)), directly or indirectly, of the Option Shares or the Additional Shares
imposed by the Option Agreements, or any other plans, programs or arrangements
established, maintained or administered by the Company shall terminate and be
unenforceable, except that any shares purchased pursuant to an employee stock
purchase plan will be subject to a six-month holding period following their
purchase date.  In addition, Employee acknowledges that under applicable law she
is precluded from trading her Company and Ionis shares when she is in possession
of material non-public information.

 

--------------------------------------------------------------------------------

 

(c)Healthcare Continuation Coverage.  If Employee timely elects to receive
continued healthcare coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall directly pay any applicable Company COBRA premiums necessary to continue
Employee’s coverage as in effect on the Separation Date, such payment to
continue until the earlier of (i) the last day of the twelfth (12th) month
anniversary following the Separation Date; or (ii) the date Employee first
becomes eligible after the Separation Date to enroll in a group health insurance
plan offered by another employer or entity in connection with Employee’s
provision of services to such employer or entity. Employee agrees to immediately
notify the Company in writing of any such enrollment or eligibility for
enrollment and the Company’s obligations to pay any COBRA premiums for all
periods after the effective date of such enrollment or eligibility will cease.
Except as provided in this Agreement, Employee acknowledges that she shall be
solely responsible for all matters relating to Employee’s continuation of
coverage pursuant to COBRA, including, without limitation, Employee’s election
of such coverage and her timely payment of her share of the applicable premiums.

(d)Taxes.  Employee understands and agrees that all payments under this Section
3 will be subject to appropriate tax withholding and other deductions.  To the
extent any taxes may be payable by Employee for the benefits provided to her by
this Section 3 beyond those withheld by the Company (including any taxes
withheld under Section 3(b)), Employee agrees to pay them herself and to
indemnify and hold the Company and the other entities released herein harmless
for any tax claims or penalties, and associated attorneys’ fees and costs,
resulting from any failure by her to make required payments.

 

The terms of this Agreement shall be construed and administered in a manner
calculated to satisfy the short-term deferral exception under Treas. Reg.
Section 1.409A-1(b) (4); the separation pay plan exception under Treas. Reg.
Section 1.409A-1(b) (9) (iii); and/or the welfare benefit exception under Treas.
Reg. 1.409A-1(b) (9) (v) to Internal Revenue Code Section 409A and the
applicable regulations and guidance promulgated thereunder (“Section 409A”). Any
reference in this Agreement to a separation from or termination of employment
(or similar term) means a “separation from service” as defined in Section 409A
and the applicable guidance issued thereunder.  If and to the extent that this
Agreement fails to satisfy an exception to Section 409A, it will be construed
and administered in accordance therewith to the maximum extent permitted by law.
If payment of any amount subject to Section 409A is triggered by a separation
from service that occurs while Employee is a “specified employee” (as defined by
Section 409A) with, and if such amount is scheduled to be paid within six (6)
months after such separation from service, the amount shall accrue without
interest and shall be paid the first business day after the end of such
six-month period, or, if earlier, within 15 days after the appointment of the
personal representative or executor of Employee’s estate following her
death.  All rights to payments and benefits hereunder shall be treated as rights
to receive a series of separate payments and benefits for purposes of applying
Section 409A.  If any payment subject to Section 409A is contingent on the
delivery of a release by Employee and could occur in either of two years, the
payment will occur in the later year. Nothing in this Agreement shall be
construed as a guarantee of any particular tax treatment to Employee.  Employee
shall be solely responsible for the tax consequences with respect to all amounts
payable under this Agreement, and in no event shall the Company have any
responsibility or liability if this Agreement does not meet any applicable
requirements of Section 409A.

 

--------------------------------------------------------------------------------

 

(e)Sole Separation Benefit.  Employee agrees that the payments provided by this
Section 3 are not required under the Company’s normal policies and procedures,
and are provided as a severance solely in connection with this
Agreement.  Employee acknowledges and agrees that the payments referenced in
this Section 3 constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement. Employee acknowledges
and agrees that the Separation Benefit is not intended to and does not
constitute a severance plan or confer a benefit on anyone other than the
parties.

4.Full Payment.  Employee acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Employee as a result of her employment with the Company and the
termination thereof, including, but not limited to, salary, wages, bonuses,
accrued vacation/paid time off, notice periods, premiums, leaves, housing
allowances, relocation costs, interest, severance, outplacement costs, fees,
reimbursable expenses, commissions, stock, stock options, vesting, and any and
all other benefits and compensation due to Employee.  

5.Employee’s Release of Claims.  Employee hereby agrees and acknowledges that by
signing this Agreement and accepting the severance payments to be provided to
her, and other good and valuable consideration provided for in this Agreement,
Employee is waiving her right to assert any form of legal claim against the
Company1 of any kind whatsoever from the beginning of time through the Effective
Date. Employee’s waiver and release herein is intended to bar any form of legal
claim, charge, complaint or any other form of action (jointly referred to as
“Claims”) against the Company seeking any form of relief including, without
limitation, equitable relief (whether declaratory, injunctive or otherwise), the
recovery of any damages or any other form of monetary recovery whatsoever
(including, without limitation, back pay, front pay, compensatory damages,
emotional distress damages, punitive damages, attorneys’ fees and any other
costs) against the Company, up through the Effective Date.

Without limiting the foregoing general waiver and release of claims, Employee
specifically waives and releases the Company from any Claim arising from or
related to Employee’s employment relationship with the Company or the
termination thereof, including, without limitation:

(i)Claims under any state or federal discrimination, fair employment practices
or other employment related statute, regulation or executive order (as they may
have been amended through the Effective Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation.  Without limitation, specifically included in this paragraph
are any Claims arising under the federal Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the Civil Rights Acts of 1866 and
1871, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Equal Pay Act, the Americans With Disabilities Act and any similar state or
local statute or regulation.

 

1 

For purposes of this release of claims, the term “Company” shall include Akcea
Therapeutics, Inc. and its divisions, affiliates, parents and subsidiaries, and
their respective officers, directors, shareholders, owners, employees and
assigns.

 

--------------------------------------------------------------------------------

 

(ii)Claims under any other state or federal employment related statute,
regulation or executive order (as they may have been amended through the
Effective Date) relating to wages, hours or any other terms and conditions of
employment.  Without limitation, specifically included in this paragraph are any
Claims arising under the Fair Labor Standards Act, the Family and Medical Leave
Act of 1993, the National Labor Relations Act, the Employee Retirement Income
Security Act of 1974, the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) and any similar state or local statute or regulation.  

(iii)Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

(iv)Any other Claim arising under local, state or federal law.

Section 1542 of the Civil Code of the State of California (“Section 1542”)
provides, generally, that a release does not extend to unknown
claims.  Specifically, Section 1542 of the Civil Code of the State of California
states:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR THE RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

Notwithstanding the provisions of Section 1542 and for the purpose of
implementing a full and complete release, Employee expressly acknowledges and
agrees that this Agreement releases all claims existing or arising prior to her
execution of this Agreement which she has or may have against the Company,
whether the claims are known or unknown and suspected or unsuspected by Employee
and she forever waives all inquiries and investigations into any and all of
these claims.

Notwithstanding the foregoing, this paragraph does not release the Company from
any obligation expressly set forth in this Agreement.  Further, Employee’s
waivers and releases in this Agreement do not apply to any claims that cannot be
waived or released as a matter of law under applicable, federal, state, or local
laws, and Employee’s rights to enforce this Agreement.

 

 

--------------------------------------------------------------------------------

 

Employee and the Company acknowledge that Employee is over the age of 40 and
that Employee, therefore, has specific rights under the Age Discrimination in
Employment Act (“ADEA”) and the Older Workers Benefit Protection Act (the
“OWBPA”), which prohibit discrimination on the basis of age.  It is the
Company’s desire and intent to make certain that Employee fully understands the
provisions and effects of this Agreement, which includes a release of claims
under the ADEA and OWBPA.  To that end, Employee has been encouraged and given
the opportunity to consult with legal counsel for the purpose of reviewing the
terms of this Agreement. Consistent with the provisions of the ADEA and OWBPA,
the Company also is providing Employee with twenty-one (21) days in which to
consider and accept the terms of this Agreement by signing below and returning
it to the Company at the address below.  Employee may rescind her assent to this
Agreement if, within seven (7) days after Employee signs this Agreement,
Employee delivers by hand or sends by mail (certified, return receipt and
postmarked within such seven (7) day period) a notice of rescission to the
Company at 22 Boston Wharf Road, 9th Floor Boston, MA 02210.

Also, consistent with the provisions of the ADEA, nothing in this release shall
be deemed to prohibit Employee from challenging the validity of this release.
Employee understands that nothing in this Agreement shall in any way limit or
prohibit Employee from engaging for a lawful purpose in any Protected Activity,
provided, however, that Employee agrees not to seek or accept any monetary award
from such a proceeding (except with respect to proceedings before the Securities
and Exchange Commission). For purposes of this Agreement, “Protected Activity”
shall mean filing a charge, complaint, or report with, or otherwise
communicating with, cooperating with or participating in any investigation or
proceeding that may be conducted by, any federal, state or local government
agency or commission, including the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (“Government Agencies”).
Employee understands that in connection with such Protected Activity, Employee
is permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Employee agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information to any parties other than
the relevant Government Agencies. Employee further understands that “Protected
Activity” does not include the disclosure of any Company attorney-client
privileged communications, and that any such disclosure without the Company’s
written consent shall constitute a material breach of this Agreement. In
addition, pursuant to the Defend Trade Secrets Act of 2016, Employee is notified
that an individual will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (i)
is made in confidence to a federal, state, or local government official
(directly or indirectly) or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

 

--------------------------------------------------------------------------------

 

Employee acknowledges that she has carefully read and understands the scope and
effect of the provisions of this Agreement, has been advised to consult with an
attorney and that she has had the opportunity to do so.  Employee has not relied
upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.

Employee acknowledges and agrees that, but for providing this waiver and release
of claims, Employee would not be receiving the severance being provided to her
under this Agreement.

6.Non-Disparagement, Transition, Transfer of Company Property and
Non-Competition Agreement.  Both parties further agree that:

(a)Mutual Non-Disparagement.  Employee agrees that she will not make any public
media statements with respect to the Company without the prior approval of the
Company and that she will not disparage or knowingly make false or defamatory
statements about the Company or Ionis, or their respective directors, officers,
or affiliates in any manner whatsoever (including through the use of any social
networking sites, blogs, forums or any similar medium, including in response to
inquiries from other users of such medium) whether directly or indirectly
through a third party. The Company and Ionis agree to instruct their respective
senior corporate executives having the position of Vice President (or Senior
Vice President with respect to Ionis) or above and the current members of their
respective Boards of Directors and all members of Investor Relations and
Corporate Communications Departments in the case of both Ionis and Akcea not to
disparage or knowingly make false or defamatory statements regarding Employee.
This Section shall not apply to communications required by law, or that are
otherwise privileged as a matter of law. Employee’s non-disparagement
obligations under this Section do not interfere with or restrict her ability to
communicate with any federal, state, or local agency, including any with which a
charge has been filed.

(b)Transition.  Each of the Company, Ionis and Employee shall use their
respective reasonable efforts to cooperate with each other in good faith to
facilitate a smooth transition of Employee’s duties to other employee(s) of the
Company prior to the Separation Date.  The Company and Ionis shall each provide
Employee with a draft for her review and comment, and will endeavor in good
faith to implement any reasonable comments, prior to making or releasing any
announcement, filing or other communication, publicly or with respect to the
primary internal announcement, arising out of or relating to Employee or
Employee’s separation from service.  Each of the Company, Ionis and Employee
will cooperate in good faith to agree on a set of talking points for use with
internal communications.  To the extent information arising out of or relating
to Employee or Employee’s separation from service information has already been
publicly disclosed without violating this Agreement, and party may subsequently
disclose the same information to the public without the consent of the party.

(c)Transfer of Company Property.  On or before the Separation Date, Employee
shall turn over to the Company all files, memoranda, records, and other
documents, and any other physical or personal property which are the property of
the Company and which she had in her possession, custody or control at the time
she signed this Agreement.

 

--------------------------------------------------------------------------------

 

(d)Confidential Information.

 

(i)

The Company possesses confidential information that has been created,
discovered, developed by, or otherwise become known to the Company (including,
without limitation, information created, discovered, developed or made known by
Employee arising from her employment with the Company).  All such information is
hereinafter referred to as “Confidential Information.”  By way of illustration,
but not limitation, Confidential Information includes:  (A) inventions,
developments, designs, improvements, trade secrets, ideas, formulas, source and
object codes, programs, other works of authorship, organisms, plasmids,
expression vectors, know-how, processes, cell lines, discoveries, techniques,
data and documentation systems (hereinafter collectively referred to as
“Inventions”); and (B) information regarding plans for research, development,
new products, clinical data, pre-clinical product data, clinical trial patient
data, marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, as well as information regarding the
skills and compensation of employees of the Company.  All Confidential
Information is the sole property of the Company and its assigns, and the Company
and its assigns will be the sole owner of all patents, copyrights and other
rights in connection with such Confidential Information.  For five years after
the Effective Date, Employee will keep in confidence and trust all Confidential
Information and will not use, disclose, lecture upon or publish any Confidential
Information or anything related to such information without the Company’s prior
written consent.  Any permitted disclosures will be made in strict compliance
with the Company publication and presentation clearance policy.

 

(ii)

Employee also understands that the Company has received valuable information
from third parties that is confidential or proprietary (“Third-Party
Information”) subject to a duty on the part of the Company to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  For five years after the Effective Date, Employee will hold
Third-Party Information in the strictest confidence and will not disclose or use
Third-Party Information except as permitted by the agreement between the Company
and such third party, unless expressly authorized to act otherwise by an officer
of the Company in writing.  Any permitted disclosures will be made in strict
compliance with the Company publication and presentation clearance policy.

 

(iii)

The obligations of this Section 6(d) will not apply to information that Employee
can establish by written records: (i) was known by Employee prior to the receipt
of Confidential Information; (ii) was disclosed to Employee by a third party
having the right to do so; (iii) was, or subsequently became, in the public
domain through no fault of

 

--------------------------------------------------------------------------------

 

 

Employee, its officers, directors, affiliates employees or agents; (iv) was
independently developed by Employee without use of Confidential Information; or
(v) was disclosed by Employee pursuant to any judicial, governmental or stock
exchange request, requirement or order, so long as Employee provided the Company
with sufficient prior notice in order to allow the Company to contest such
request, requirement or order.

7.Employee Representations; Company Representations.  Employee warrants and
represents that (a) she has not filed or authorized the filing of any
complaints, charges or lawsuits against the Company or any affiliate of the
Company with any governmental agency or court, and that if, unbeknownst to
Employee, such a complaint, charge or lawsuit has been filed on her behalf, she
will immediately cause it to be withdrawn and dismissed, (b) she has reported
all hours worked as of the date of this Agreement and has been paid all
compensation, wages, bonuses, commissions, and/or benefits to which she may be
entitled and no other compensation, wages, bonuses, commissions and/or benefits
are due to her, except as provided in this Agreement, (c) she has no known
workplace injuries or occupational diseases and has been provided and/or has not
been denied any leave requested under the Family and Medical Leave Act or any
similar state law, (d) the execution, delivery and performance of this Agreement
by Employee does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which Employee is a party
or any judgment, order or decree to which Employee is subject, and (e) upon the
execution and delivery of this Agreement by the Company and Employee, this
Agreement will be a valid and binding obligation of Employee, enforceable in
accordance with its terms.  The Company and Ionis, each represent that it is not
aware of any facts or circumstances upon which it intends to assert, or is
actively considering asserting, a claim against Employee arising out of or
relating to her employment or the termination of that employment, and upon the
execution and delivery of this Agreement by the Company and Employee, this
Agreement will be a valid and binding obligation of the Company (and Ionis with
respect to Section 6(a), 6(b), 7 and 9 hereof), enforceable in accordance with
its terms.

8.No Assignment by Employee.  Employee warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Employee might be entitled, has been assigned or transferred
to another person, firm or corporation not a party to this Agreement, in any
manner, including by way of subrogation or operation of law or otherwise.  If
any claim, action, demand or suit should be made or instituted against the
Company or any other releasee because of any actual assignment, subrogation or
transfer by Employee, Employee agrees to indemnify and hold harmless the Company
and all other releasees against such claim, action, suit or demand, including
necessary expenses of investigation, attorneys’ fees and costs.  In the event of
Employee’s death, this Agreement shall inure to the benefit of Employee and
Employee’s executors, administrators, heirs, distributees, devisees, and
legatees.  None of Employee’s rights or obligations may be assigned or
transferred by Employee, other than Employee’s rights to payments hereunder,
which may be transferred only upon Employee’s death by will or operation of law.

 

--------------------------------------------------------------------------------

 

9.Confidentiality.  Employee and the Company and Ionis mutually agree to
maintain in complete confidence the existence of this Agreement, the contents
and terms of this Agreement, and the consideration for this Agreement
(hereinafter collectively referred to as “Separation Information”) provided that
nothing herein shall prevent the Company or Ionis from meeting its obligations
under applicable law or binding agreements.  Except as required by law, Employee
may disclose Separation Information only to Employee’s immediate family members,
the Court in any proceedings to enforce the terms of this Agreement, Employee’s
counsel, and Employee’s accountant and any professional tax advisor to the
extent that they need to know the Separation Information in order to provide
advice on tax treatment or to prepare tax returns, and must prevent disclosure
of any Separation Information to all other third parties.  Employee will not
publicize, directly or indirectly, any Separation Information.

10.Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

11.Miscellaneous.  Employee further acknowledges that, other than the Option
Agreements this Agreement shall supersede each agreement entered into between
Employee and the Company regarding Employee’s employment, including, without
limitation, the Offer Letter and the Severance Letter, and each such agreement
shall be deemed terminated and of no further effect as of the Separation
Date.  Employee acknowledges that there are no other agreements, written, oral
or implied, and that she may not rely on any prior negotiations, discussions,
representations or agreements.  This Agreement may be modified only in writing,
and such writing must be signed by both parties and recited that it is intended
to modify this Agreement.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

12.Company Assignment and Successors.  The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.

13.Employee’s Cooperation.  After the Separation Date, Employee shall use
reasonable best efforts to cooperate with the Company and its affiliates, upon
the Company’s reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Employee’s duties and responsibilities to the Company or its affiliates
during her employment with the Company.

 

(Signature page(s) follow)

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
duly executed and delivered as of the date indicated next to their respective
signatures below.

 

 

EMPLOYEE

 

 

 

 

DATED: September 18, 2019

By:

 

/s/ Sarah Boyce

 

 

 

 

 

Name:

 

Sarah Boyce

 

 

 

 

 

AKCEA THERAPEUTICS, INC.

 

 

 

 

DATED: September 18, 2019

By:

 

/s/ Sandford D. Smith

 

 

 

 

 

Name:

 

Sandford D. Smith

 

 

 

 

 

Title:

 

Compensation Committee Chairman

 

 

 

 

 

Solely for purposes of Sections 3(b), 6(a), 6(b), 7 and 9 hereof:

 

 

 

 

 

IONIS PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

/s/ Patrick O’Neil

 

 

 

 

 

Name:

 

Patrick O’Neil

 

 

 

 

 

Title:

 

Senior Vice President, Legal and General Counsel

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Options Outstanding by Price

As of Date:  09/18/2019

Status: Active

Participant ID is 3111

 

Name

ID

Number

Option

Date

Expiration

Date

Remaining

Life in

Years

Option

Price

Shares

Outstanding

Boyce, Sarah

3111

0001580

4/17/2018

4/16/2028

8.58

23.93

16,712.00

Boyce, Sarah

3111

0001581

4/17/2018

4/16/2028

8.58

23.93

983,288.00

Boyce, Sarah

3111

0001818

1/2/2019

1/1/2029

9.28

30.73

3,254.00

Boyce, Sarah

3111

0001819

1/2/2019

1/1/2029

9.28

30.73

169,746.00

 

 

 

 

 

 

 

1,173,000

 

91369972v.7